10

11

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

YOLIE PEREZ, Case No.: 2:18-cv-020lO-APG-NJK

Plaintiff Order Accepting Report and

Recommendation
v.
[ECF No. 8]

COMMISSIONER OF SOCIAL SECURITY,

Defendant

 

 

 

 

On December 3, 2017, Magistrate Judge Koppe recommended that l dismiss this case
Without prejudice because plaintiff Yolie Perez did not file a second amended complaint as
directed. ECF No. 8. Perez did not file an objection Thus, l am not obligated to conduct a de
novo review of the report and recommendation 28 U.S.C. § 636(b)(l) (requiring district courts
to “make a de novo determination of those portions of the report or specified proposed findings
to Which objection is made”); Um`ted Slal‘es v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
(en banc) (“the district judge must review the magistrate judge’s findings and recommendations
de novo if objection is made, but not otherwise” (emphasis in original)). l nevertheless
conducted a de novo revieW. 28 U.S.C. § 636(b)(1).

IT IS THEREFORE ORDERED that Magistrate Judge Koppe’s report and
recommendation (ECF N0. 8) is accepted and this case is dismissed Without prejudice. The
clerk of court is instructed to close this case.

DATED this 26th day of December, 2018.

,€M

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

